                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 IN RE: CAIRES

 RICHARD CAIRES,
      Appellant,
                                                                No. 3:20-cv-164 (JAM)
        v.

 JP MORGAN CHASE BANK, NA,
      Appellee.

         OPINION RE: ORDER DENYING EMERGENCY MOTION FOR STAY

       Appellant Richard Caires has filed an emergency motion for reinstatement of the

automatic bankruptcy stay pending adjudication of his bankruptcy appeal now pending before

me. Caires’ bankruptcy appeal is from an order of the Bankruptcy Court that granted the motion

of appellee JP Morgan Chase Bank (the “Bank”) for relief from the automatic bankruptcy stay.

Doc. #1-1; In re Caires, 2020 WL 470242 (Bankr. D. Conn. 2020) (Manning, C.J.). Thus, Caires

seeks an emergency stay of an order lifting the automatic bankruptcy stay as to the Bank. I have

considered Caires’ emergency motion, the Bank’s objection, and Caires’ reply. Docs. #13, #15

and #17. In an order issued earlier today, Doc. #18, I denied Caires’ emergency motion and

indicated that an opinion would follow. This is that opinion.

       By way of background, Caires filed for bankruptcy in July 2019. He did so in the midst

of final foreclosure proceedings that were initiated by the Bank with respect to property at 634

North Street in Greenwich, Connecticut. This property has been the subject of foreclosure

proceedings since 2010 stemming from Caires’ failure to make mortgage payments since 2009.

Caires owes the Bank more than $8.3 million, and the fair market value of the property is about

$6.6 million. Caires’ bankruptcy filing was propitiously timed, coming as it did shortly after

Caires was denied an appellate stay of the foreclosure proceedings by the Connecticut Superior



                                                 1
Court and after the Bank had moved to reset the “law days” for finalization of the foreclosure

decree. See Sovereign Bank v. Licata, 178 Conn. App. 82, 98-99 (2017) (discussing sequence of

foreclosure proceedings and “law days”). According to the Bank, the Connecticut Superior Court

has scheduled a hearing for today, February 18, 2020, on the Bank’s motion to reset law days.

        A bankruptcy court’s order lifting an automatic stay is a final order that is appealable to a

district court. See In re Quigley Co., Inc., 676 F.3d 45, 51 (2d Cir. 2012). As I understand Caires

now to be seeking a stay pending appeal of the Bankruptcy Court’s order, I will consider the

traditional factors that govern whether a stay should be granted pending appeal. See Fed. R. App.

P. 8(a)(1)(A); see generally In re Adelphia Commc'ns Corp., 361 B.R. 337, 346 (S.D.N.Y.

2007). Specifically, I will consider (1) whether Caires will suffer irreparable injury absent a stay,

(2) whether in turn the Bank will suffer substantial injury if a stay is issued, (3) whether Caires

has demonstrated a substantial possibility, although less than a likelihood, of success on appeal,

and (4) the public interests that may be affected. Ibid; accord Hirschfeld v. Board of Elections in

the City of N.Y., 984 F.2d 35, 39 (2d Cir. 1993).

        As to the first factor (irreparable harm to the movant), Caires makes no argument about

why he would suffer irreparable harm if a stay is not granted. He says nothing about his

relationship to the property at 634 North Street or how he would be irreparably harmed if the

foreclosure proceedings continue against the property. Caires has failed to show irreparable

harm.

        As to the second factor (substantial harm to the non-movant), the Bank’s objection to

Caires’ emergency motion amply establishes that the Bank would be substantially harmed if I

were to enter a stay of the Bankruptcy Court’s order. It details how Caires has failed to make any

mortgage payments on the property for many years and how he has engaged in a pattern of filing




                                                    2
motions and lawsuits designed to impede the Connecticut state courts’ resolution of foreclosure

proceedings. Doc. #15.

        As to the third factor (possibility of success on appeal), Caires has not established that

there is a substantial possibility that he will succeed on his appeal from the Bankruptcy Court’s

order lifting the automatic stay. To begin with, the decision of the Bankruptcy Court to lift an

automatic stay is subject to review only for abuse of discretion. See In re Dairy Mart

Convenience Stores, Inc., 351 F.3d 86, 91 (2d Cir. 2003). Chief Judge Manning’s order contains

a thorough and careful review of the law governing whether to lift the automatic stay and

specific findings that a lifting of the stay was warranted in light of Caires’ history of non-

payment, his vexatious efforts to impede foreclosure proceedings by means of collateral

litigation and bankruptcy filings, and her recognition of the jurisdictional limits under the

Rooker-Feldman doctrine on the authority of the Bankruptcy Court or any federal court to

entertain Caires’ challenges to the grounds for the state court foreclosure proceedings. Doc. #1-1

at 8-16.

        Caires complains that the Bankruptcy Court did not conduct an evidentiary hearing, but

he does not dispute that the Bankruptcy Court gave all parties the opportunity to be heard by

teleconference and to otherwise submit briefing with respect to whether the automatic stay

should be lifted. Doc. #1-1 at 1-2. Nor has Caires shown any persuasive reason to doubt the

validity of the Bank’s proof of claim, and it appears to me that any alleged error with respect to

whose burden it was to sustain the validity of the proof of claim was harmless.

        As to the fourth factor (the public interest), the dispute here is between private parties.

This factor is neutral.




                                                  3
       All in all, I conclude on the basis of all relevant factors that the emergency motion to stay

should be denied. Even if Caires were to carry his burden to show irreparable harm, I would

reach the same conclusion on the balance of weighing all relevant factors. The emergency

motion for reinstatement of stay pending adjudication of appeal (Doc. #12) is DENIED.

       It is so ordered.

       Dated at New Haven this 18th day of February 2020.



                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                 4
